Citation Nr: 1731007	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to July 1972 and from August 1977 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The appeal was subsequently transferred to the jurisdiction of the St. Petersburg, Florida RO.

The Veteran provided testimony before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO in October 2016.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  July 1973 and August 1993 rating decisions denied service connection for residuals of a right ankle injury; February 1996 and June 2006 rating decisions declined to reopen the previously denied claim of entitlement to service connection for a right ankle sprain; the Veteran did not appeal those decisions, and new and material evidence was not received within one year of their issuance.

2.  An August 1993 rating decision denied service connection for bilateral hearing loss; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

3.  Evidence received more than one year since the August 1993 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4.  Evidence received more than one year since the June 2006 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The July 1973, August 1993, February 1996 and June 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b) 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and a right ankle disability.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his service connection claims for bilateral hearing loss and a right ankle disability.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

July 1973 and August 1993 rating decisions denied service connection for residuals of a right ankle injury; the August 1993 rating decision also denied service connection for bilateral hearing loss.  February 1996 and June 2006 rating decisions declined to reopen the previously denied claim of entitlement to service connection for a right ankle sprain.  The Veteran did not appeal these decisions as to the denial of service connection for right ankle sprain, and new and material evidence was not received within one year of their issuance.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

In this regard, the Veteran asserted October 1996 that he did not receive notice of the August 1993 rating decision.  See October 1996 Report of Contact.  However, assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Jones v. West, 12 Vet. App. 98, 102 (1998); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presuming VA officials acted consistently with their legal duty under 38 U.S.C. § 5104 (a) to mail the Veteran notice of appeal rights).  Moreover, in an October 2007 statement, the Veteran challenged the finality of the August 1993 rating decision and moved to revise the decision based on clear and unmistakable error (CUE).  The RO addressed the Veteran's motion in the December 2008 rating decision currently on appeal, and the Veteran filed a notice of disagreement with that determination; however, the Veteran failed to perfect an appeal of that issue following the February 2013 Statement of the Case.  See March 2013 VA Form 9.  As such, the motion challenging the finality of the August 1993 rating decision is not before the Board, and that decision remains final.

Evidence received more than one year since the August 1993 rating decision (bilateral hearing loss) and more than one year since the June 2006 rating decision (right ankle) includes the Veteran's October 2016 hearing testimony, which constitutes new and material evidence as to both claims.  The claims are therefore reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.


REMAND

To date, the Veteran's hearing loss claim has been denied based on lack of evidence of a current disability pursuant to 38 C.F.R. § 3.385.  During the October 2016 Board hearing, the Veteran testified that his bilateral hearing loss had worsened since his most recent VA examination, which was conducted in October 2012.  The Board finds that an updated VA examination is needed to determine whether he has a current hearing loss disability for VA purposes.

Moreover, the January 2013 VA examiner's report addressing the right ankle is inadequate.  Specifically, it is not clear from the report if the Veteran has a current right ankle disability.  Moreover, in finding that there was "clear and unmistakable evidence" that the Veteran's right ankle disability pre-existed service and was not aggravated beyond the natural progress of the disease thereby, the examiner does not distinguish between the Veteran's two periods of service, or comment on the relevant service treatment records, including a December 1971 separation examination at the end of the Veteran's first period of service that was completely normal with regard to the right ankle.  Thus, a new examination and opinions are needed.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file should be reviewed and any tests deemed necessary should be conducted and the findings reported in detail.  All necessary tests, including an audiological evaluation, must be conducted. 

Thereafter, if the Veteran has a hearing loss disability pursuant to VA regulations, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset in or is otherwise related to his service, to include as a result of acoustic trauma sustained therein.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  Then, obtain a VA examination with a different examiner addressing the nature and etiology of the Veteran's right ankle disability.  The claims file should be reviewed.  All necessary tests must be conducted, and all findings reported in detail. 

The examiner should address the following:

(a) Diagnose all right ankle disabilities present since October 2007.  If arthritis is not present, please reconcile this finding with notations of "early degenerative joint disease" of the right ankle in the Veteran's VA treatment records.  See December 2005 and October 2006 VA treatment records.

(b) For each right ankle disability diagnosed, please opine as to whether that specific disability clearly and unmistakably existed prior to his entry onto active duty in May 1970.  Please explain why or why not.

(c) For each diagnosed disability that clearly and unmistakably existed prior to his entry onto active duty in May 1970, including tenosynovitis, did the disability undergo a permanent worsening in severity during his first period service (versus a temporary flare-up or exacerbation) ending in July 1972?  Please explain why or why not. 

(d) If it is determined that there was a permanent worsening of a pre-existing right ankle disability during his first period of service ending in July 1972, was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disorder?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain why or why not.

(e) For any pre-existing right ankle disability that was permanently worsened beyond normal progression (aggravated) during his first period of service ending in July 1972, please opine as to whether any other current right ankle disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain why or why not.

(f) For any current right ankle disability that did not clearly and unmistakably pre-exist his first period of service ending in July 1972, is it as least as likely as not (50 percent or greater probability) that the disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.

(g) Please opine as to whether any diagnosed right ankle disability clearly and unmistakably existed prior to his entry onto active duty in August 1977.  Please explain why or why not.  In so doing, please address the significance of the December 1971 separation examination from the Veteran's first period of service, which was normal with regard to the right ankle.

(h) For each diagnosed disability that clearly and unmistakably existed prior to his entry onto active duty in August 1977, did the disability undergo a permanent worsening in severity during his second period service (versus a temporary flare-up or exacerbation) ending in April 1993?  Please explain why or why not. 

(i) If it is determined that there was a permanent worsening of a pre-existing right ankle disability during his second period of service ending in April 1993, was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disorder?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain why or why not.

(j) For any pre-existing right ankle disability that was permanently worsened beyond normal progression (aggravated) during his second period of service ending in April 1993, please opine whether any other current right ankle disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain why or why not.

(k) For any current right ankle disability that did not clearly and unmistakably pre-exist his second period of service ending in April 1993, is it as least as likely as not (50 percent or greater probability) that the disability arose during service or is otherwise related to any incident of service, to include as a result of the documented 1986 injury therein?  Please explain why or why not.

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


